La Jueza Asociada Señora Fiol Matta
no intervino. La Juez Asociada Señora Rodríguez Rodríguez disintió con la expresión siguiente:
Disiento de la opinión mayoritaria por entender inapro-piada nuestra intervención en esta etapa de los procedimientos. Por otro lado, después de resolver la contro-versia, el Tribunal devuelve innecesariamente el caso al Tribunal de Primera Instancia para que continúe los procedí-*826mientos en un caso ya resuelto. Por estas razones disiento de la opinión emitida por este Tribunal.
La Jueza Asociada Señora Pabón Charneco no interviene.